Detailed Action
1. 	This Action is in response to Applicant's amendment filed on April 19, 2022. Claims 3 and 18 have been canceled, therefore claims 1, 2, 4-17 and 19-30 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 02/28/2022 (has/have) been considered by the Examiner and made of record in the application file.
Examiner’s Note
4. 	In claim 12 the features " if there is network slice information and GUTI
Information, …" are optional features, so the associated limitations do not hold patentable weight (see MPEP 2111.04).
	In claim 27 the features "if there is network slice information and GUTI
information, …" are optional features, so the associated limitations do not hold patentable weight (see MPEP 2111.04).
5.	Claim(s) 12-15 and 27-30 (is/are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by “FACCIN; Stefano et al. (US 20180324577 A1), hereafter “FACCIN.”
	Consider claim 12. FACCIN discloses a method for network element selection, applied to User Equipment (UE), comprising (see par. 0084; [0084] In some embodiments, the UE may be in one of two CM states that reflect the NAS signaling connectivity of the UE with the AMF. The two CM states are CM-IDLE and CM-CONNECTED. In a CM-IDLE case, in some embodiments, the UE may have no NAS signaling connection established with the AMF over an N1 interface. In such embodiments, the UE may perform cell selection, cell reselection and public land mobile network (PLMN) selection. In addition, in such embodiments, there may be no N2 and N3 connections for the UE in the CM-IDLE state): when the UE transmits a second message (see pars. 0105 and 0106; [0105] In aspects of the present disclosure, AMF discovery and selection for a set of slices for a UE may be triggered by a first contacted AMF in a registration procedure, and AMF discovery and selection may lead to a change of AMF for a UE. SMF discovery and selection is initiated by the AMF when an SM message to establish a PDU session is received from the UE. The network repository function (NRF) may be used to assist the discovery and selection tasks. [0106] According to aspects of the present disclosure, a PDU session belongs to one and only one specific network slice instance. Different network slice instances do not share a PDU session, though different slices may have slice-specific PDU sessions using the same DN.), if there is network slice information and Globally Unique Temporary identity (GUTI) information, carrying the network slice information in at least one of an Access Stratum (AS) or a Non-Access Stratum (NAS), and not carrying the GUTI information; or, when the UE transmits a second message, if there is network slice information and GUTI information, carrying the GUTI information in at least one of the AS or the NAS, and not carrying the network slice information. Examiner’s Analysis: the UE sends a SM message (session management message) to indicate its network slice section to the AMF), if there is network slice information and Globally Unique Temporary identity (GUTI) information, carrying the network slice information in at least one of an Access Stratum (AS) or a Non-Access Stratum (NAS), and not carrying the GUTI information (see par. 0180; [0180] According to aspects of the present disclosure, in response to receiving the indication that the network slice is not available, an upper layer (e.g., a NAS layer) of a protocol stack of the UE may transmit to a lower layer (e.g., an access stratum (AS) layer) of the protocol stack an indication to release a connection with a radio access network (RAN) and to re-establish the connection, a network slice selection assistance information (NSSAI) request, an indication to refrain from providing a current temporary identifier (e.g., a 5th generation globally unique temporary identifier (5G -GUTI)) for mobility management procedures (e.g., registration procedures), or a combination thereof. Examiner’s Analysis; as cited in the claim, 5G-GUTI and network slice information are not both transmitted over the same layer (e.g. access stratum or non-access stratum, regardless of availability)).
Consider claim 13 in view of claim 12 above. FACCIN further discloses wherein the second message comprises one of: registration request message, session setup message, session modification message, or location update message (see par. 0087; … In some embodiments, when the UE in the CM-IDLE state needs to transmit an NAS message, the UE may initiate a Service Request or a registration procedure to establish a signaling connection to the AMF. Examiner’s Note: claim is written in alternative format).
Consider claim 14 in view of claim 12 above. FACCIN further discloses receiving second indication information from a Core Network (CN), wherein the second indication information is configured to instruct the network slice information to be carried in the AS, when the UE sends an NAS message to the CN, where in the NAS message includes two parts: the AS and the NAS, and the network slice information is used for a Radio Access Network (RAN) node to route the NAS message to a CN node (see pars. 0045, 0083 and 0180; [0045] … In another example, the core network function 170 may perform the operations of detecting that a network slice, with which a UE (e.g., UE 120a) has at least one active protocol data unit (PDU) session corresponding to that network slice, has or will become unavailable, and sending a request 180 (which may include an indication to the UE that the AMF has triggered release of the PDU session) to a session management function (SMF) for a modification of the PDU session, in response to the detection, as described in more detail with reference to FIG. 10. In yet another example, the BS 110 may perform the operations of receiving a request 150 for the establishment of access network resources corresponding to a network slice, determining that the network slice is not supported by the BS 110, and sending a notification 160 to an access and mobility management function (AMF) that the network slice is not supported by the BS, as described in more detail with reference to FIG. 11…).
Consider claim 15 in view of claim 12 above. FACCIN further discloses wherein the network slice information is Single Network Slice Selection Assistance Infom1ation (S-NSSAI) (see par. 0111; [0111] In aspects of the present disclosure, at least two dimensions of a network slice can identify a slice via a single network slice selection assistance information (S-NSSAI) that identifies the network slice.).
Consider claim 27. FACCIN discloses User equipment (UE), comprising a processor and a memory storing a computer program, wherein the processor is configured to (see par. 0174; [0174] The processor 710 executes instructions, codes, computer programs, or scripts that it might access from the network connectivity devices 720, RAM 730, ROM 740, or secondary storage 750 (which might include various disk-based systems such as hard disk, floppy disk, or optical disk)…): when transmitting a second message, if there is network slice information and GUTI information, carry the GUTI information in at least one of the Access Stratum (AS) or the Non-Access Stratum (NAS), and not carry the network slice information in the at least one of the AS or the N AS of the second message (see par. 0180; [0180] According to aspects of the present disclosure, in response to receiving the indication that the network slice is not available, an upper layer (e.g., a NAS layer) of a protocol stack of the UE may transmit to a lower layer (e.g., an access stratum (AS) layer) of the protocol stack an indication to release a connection with a radio access network (RAN) and to re-establish the connection, a network slice selection assistance information (NSSAI) request, an indication to refrain from providing a current temporary identifier (e.g., a 5th generation globally unique temporary identifier (5G -GUTI)) for mobility management procedures (e.g., registration procedures), or a combination thereof.).
Consider claim 28, the subject matter recited in this claim has already been addressed in rejection to claim 13. Therefore, it has been analyzed and rejected based upon the rejection to claim 13.
Consider claim 29, the subject matter recited in this claim has already been addressed in rejection to claim 14. Therefore, it has been analyzed and rejected based upon the rejection to claim 14.
Consider claim 30, the subject matter recited in this claim has already been addressed in rejection to claim 15. Therefore, it has been analyzed and rejected based upon the rejection to claim 15.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim(s) 1, 4-6, 8-11, 16, 19-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer; Johanna L. et al. (US 20150057003 A1), hereafter “Dwyer,” in view of FACCIN.
	Consider claim 1. Dwyer discloses a method for handover between network elements, applied to user equipment (UE), comprising (see fig. 2, par. 0116; …In the case where the cell change from E-UTRAN is controlled, such as by handover or by cell change order, these parameters may be provided by the E-UTRAN cell in the mobility command. …): initiating a request message to a network side, wherein the request message comprises information of a second network element, which is carried in an Access Stratum (AS) (see par. 0157; [0157] To initiate the connection attempt, the MS NAS 604 sends a request message, e.g., a SERVICE REQUEST or EXTENDED SERVICE REQUEST, to the CN NAS 606 via a radio access network (RAN) 608. The MS NAS 604 initiates the request and, within the MS 600, transmits the request to the MS access stratum (AS) 610. In turn, the AS 610 transmits the request over a physical layer, such as radio waves as shown by arrow 612, to the RAN 608), so that the network side is capable of transmitting the request message to a corresponding network element according to the information of the second network element (see fig. 6, par. 0161; [0163] CSFB calls generally fall into two types: a mobile originating (MO) call and a mobile terminating (MT) call. The first type of CSFB call is a mobile originating call, in which the MS initiates a CSFB call. For the MO call, when the MS is in E-UTRAN and desires to make a CSFB call or use CS services, the MS sends an Extended Service Request with the CSFB indicator to the MME. The MS may only transmit this request if the MS is attached to a CS domain and has previously registered with an MSC.); the request message further comprises at least one of: information of a first network element or the information of the second network element (see pars. 0162 and 0164;[0162] A CSFB capable MS also supports combined procedures for EPS/IMSI attach, update, and detach functions. These procedures allow the terminal to be registered both with an MME, for packet switched domain services provided using the E-UTRAN network, and with an MSC and MME to create an association between them based on the fact that the MS is simultaneously registered with each of them. 
 [0164] The MME sends a message to the eNB that indicates that the MS should be moved to UTRAN/GERAN. At this point, the eNB may optionally solicit a measurement report from the MS to determine the target cell in the GERAN or UTRAN. If packet switched handover in GERAN is supported, then eNB triggers a packet switched handover to a GERAN/UTRAN neighbour cell by sending a Handover Required message to the MME.), which is carried in a Non-Access Stratum (NAS) (see par. 0157; [0157] To initiate the connection attempt, the MS NAS 604 sends a request message, e.g., a SERVICE REQUEST or EXTENDED SERVICE REQUEST, to the CN NAS 606 via a radio access network (RAN) 608. The MS NAS 604 initiates the request and, within the MS 600, transmits the request to the MS access stratum (AS) 610. In turn, the AS 610 transmits the request over a physical layer, such as radio waves as shown by arrow 612, to the RAN 608; Examiner Analysis: as the mobile station is registered with both Circuit Switched and Packet Switched domain, it sends a request to utilize the CSFB (circuit switched fallback) into the connected network, which route the request based on the information provided in the requested regarding the access stations of the circuit switched network).
Dwyer, however, does not particular refer to the following limitation taught by FACCIN, in analogous art; wherein when Globally Unique Temporary Identity (GUTI) information is carried in the AS, network slice information is not carried in the AS (see par. 0180; … UE may transmit to a lower layer (e.g., an access stratum (AS) layer) of the protocol stack an indication to release a connection with a radio access network (RAN) and to re-establish the connection, a network slice selection assistance information (NSSAI) request, an indication to refrain from providing a current temporary identifier (e.g., a 5th generation globally unique temporary identifier (5G-GUTI)) for mobility management procedures  … Examiner’s Analysis: network slice information is carried out in the access stratum and 5G-GUTI is prevented from being transmitted along with the network slice information over the access stratum).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dwyer and have it include the teachings of FACCIN. The motivation would have been in order to obtain the most updated information (see par. 0180). 
Consider claim 4 in view of claim 1 above. Dwyer further discloses receiving, by the UE, a configuration request message from the first network element (see par. 0154; [0159] Within the CN 602, CN to RAN controllers 622 receive the request and transmit the request to the CN NAS 606. The CN NAS 606 then decodes the data within the request, and takes an appropriate action to allocate additional or necessary mobile resources to the MS 600 for that wireless communication. The CN NAS 606 transmits such information to the MS 600 via the RAN 608 in a manner similar to the process described above, but in the other direction).
Consider claim 5 in view of claim 4 above. Dwyer further discloses wherein the configuration request message comprises at least one of: registration type, identification information of the second network element, an indication of a GUTI required to be used by the AS, NAS type used, or message type used (see par. 0158; [0158] The RAN AS 614 receives the request, and allocates preliminary resources to the MS 600 and then communicates the request to interworking functions 616 of the RAN 608. Interworking functions may include managing the request relative to other requests, as well as other functions. Interworking functions 616 also communicate with CN to RAN controllers 618, which control communications between the RAN 608 and the CN 602. The actual communication of the request between the RAN 608 and the CN 602 is transmitted along a physical layer, which may be wires or cables, for example, as shown by arrow 620. The physical layer 620 can also be implemented as a wireless backhaul. Examiner’s Note: claim is written in the alternative format).
Consider claim 6 in view of claim 1 above. Dwyer discloses all the limitations that this claim depends upon, does not particular refer to the following limitation taught by FACCIN, in analogous art; wherein the GUTI required to be used by the AS comprises at least part of information of a GUTI corresponding to the second network element (see par. 0180; [0180] According to aspects of the present disclosure, in response to receiving the indication that the network slice is not available, an upper layer (e.g., a NAS layer) of a protocol stack of the UE may transmit to a lower layer (e.g., an access stratum (AS) layer) of the protocol stack an indication to release a connection with a radio access network (RAN) and to re-establish the connection, a network slice selection assistance information (NSSAI) request, an indication to refrain from providing a current temporary identifier (e.g., a 5th generation globally unique temporary identifier (5G -GUTI)) for mobility management procedures (e.g., registration procedures), or a combination thereof).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dwyer and have it include the teachings of FACCIN. The motivation would have been in order identify the network elements between different networks (see par. 0180).
Consider claim 8 in view of claim 4 above. Dwyer discloses all the limitations that this claim depends upon, does not particular refer to the following limitation taught by MILDH, in analogous art; wherein the request message further comprises: part or all of GUTI information of the second network element, which is contained in both the AS and the NAS; wherein the first network element is capable of providing a third network element with a message containing the information of the second network element, so that the third network element transmits the request message to the second network element; or. the first network element is capable of forwarding the request message to the second network element (see par. 0180 and 0199; [0180] According to aspects of the present disclosure, in response to receiving the indication that the network slice is not available, an upper layer (e.g., a NAS layer) of a protocol stack of the UE may transmit to a lower layer (e.g., an access stratum (AS) layer) of the protocol stack an indication to release a connection with a radio access network (RAN) and to re-establish the connection, a network slice selection assistance information (NSSAI) request, an indication to refrain from providing a current temporary identifier (e.g., a 5th generation globally unique temporary identifier (5G -GUTI)) for mobility management procedures (e.g., registration procedures), or a combination thereof). The motivation would have been in order identify the network elements between different networks (see par. 0180). 
Consider claim 9 in view of claim 5 above. Dwyer further discloses wherein the request message initiated to the network side comprises at least one of: registration update request message, initial registration request message, attach request message, or location update message (see par. 0161 and 0162; Examiner’s Note: claim is written in the alternative format).
Consider claim 10 in view of claim 8 above. Dwyer further discloses wherein initiating the request message to the network side further comprises: initiating, to the first network element, a routing NAS message or an N2 request message (see par. 0101; [0101] In still another example of a rule is that permission to perform undirected searching may be based on NAS signaling. The network communicates whether the MS may perform undirected searching by means of non-access stratum (NAS) signaling. NAS signaling is described in more detail with respect to FIG. 6. For example, during a routing area update (RAU) procedure, tracking area update (TAU) procedure, combined attach procedure, or some other use of the NAS, the CN may provide additional data to the MS that permits the MS to perform undirected searching. Examiner’s Note: claim is written in the alternative format).
Consider claim 11 in view of claim 5 above. Dwyer further discloses wherein the registration type comprises one of: initial registration, registration update, or emergency registration (see par. 0161 and 0162; Examiner’s Note: claim is written in the alternative format).
Consider claim 16. Dwyer discloses a User Equipment (UE), comprising a processor and a memory storing a computer program, wherein the processor is configured to (see par. 0174; [0174] The processor 710 executes instructions, codes, computer programs, or scripts that it might access from the network connectivity devices 720, RAM 730, ROM 740, or secondary storage 750 (which might include various disk-based systems such as hard disk, floppy disk, or optical disk)…): initiate a request message to a network side, wherein the request message comprises information of a second network element, which is carried in an Access Stratum (AS (see par. 0157; [0157] To initiate the connection attempt, the MS NAS 604 sends a request message, e.g., a SERVICE REQUEST or EXTENDED SERVICE REQUEST, to the CN NAS 606 via a radio access network (RAN) 608. The MS NAS 604 initiates the request and, within the MS 600, transmits the request to the MS access stratum (AS) 610. In turn, the AS 610 transmits the request over a physical layer, such as radio waves as shown by arrow 612, to the RAN 608), so that the network side is capable of transmitting the request message to a corresponding network element according to the information of the second network element (see fig. 6, par. 0161; [0163] CSFB calls generally fall into two types: a mobile originating (MO) call and a mobile terminating (MT) call. The first type of CSFB call is a mobile originating call, in which the MS initiates a CSFB call. For the MO call, when the MS is in E-UTRAN and desires to make a CSFB call or use CS services, the MS sends an Extended Service Request with the CSFB indicator to the MME. The MS may only transmit this request if the MS is attached to a CS domain and has previously registered with an MSC.); the request message further comprises at least one of: information of a first network element or the information of the second network element, which is carried in a Non-Access Stratum (NAS) (see pars. 0162 and 0164;[0162] A CSFB capable MS also supports combined procedures for EPS/IMSI attach, update, and detach functions. These procedures allow the terminal to be registered both with an MME, for packet switched domain services provided using the E-UTRAN network, and with an MSC and MME to create an association between them based on the fact that the MS is simultaneously registered with each of them. [0164] The MME sends a message to the eNB that indicates that the MS should be moved to UTRAN/GERAN. At this point, the eNB may optionally solicit a measurement report from the MS to determine the target cell in the GERAN or UTRAN. If packet switched handover in GERAN is supported, then eNB triggers a packet switched handover to a GERAN/UTRAN neighbour cell by sending a Handover Required message to the MME.), which is carried in a Non-Access Stratum (NAS) (see par. 0157; [0157] To initiate the connection attempt, the MS NAS 604 sends a request message, e.g., a SERVICE REQUEST or EXTENDED SERVICE REQUEST, to the CN NAS 606 via a radio access network (RAN) 608. The MS NAS 604 initiates the request and, within the MS 600, transmits the request to the MS access stratum (AS) 610. In turn, the AS 610 transmits the request over a physical layer, such as radio waves as shown by arrow 612, to the RAN 608; Examiner Analysis: as the mobile station is registered with both Circuit Switched and Packet Switched domain, it sends a request to utilize the CSFB (circuit switched fallback) into the connected network, which route the request based on the information provided in the requested regarding the access stations of the circuit switched network).
Dwyer, however, does not particular refer to the following limitation taught by FACCIN, in analogous art; wherein when Globally Unique Temporary Identity (GUTI) information is carried in the AS, network slice information is not carried in the AS (see par. 0180; … UE may transmit to a lower layer (e.g., an access stratum (AS) layer) of the protocol stack an indication to release a connection with a radio access network (RAN) and to re-establish the connection, a network slice selection assistance information (NSSAI) request, an indication to refrain from providing a current temporary identifier (e.g., a 5th generation globally unique temporary identifier (5G-GUTI)) for mobility management procedures  … Examiner’s Analysis: network slice information is carried out in the access stratum and 5G-GUTI is prevented from being transmitted along with the network slice information over the access stratum).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dwyer and have it include the teachings of FACCIN. The motivation would have been in order to obtain the most updated information (see par. 0180). 
Consider claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 20, the subject matter recited in this claim has already been addressed in rejection to claim 5. Therefore, it has been analyzed and rejected based upon the rejection to claim 5.
Consider claim 21, the subject matter recited in this claim has already been addressed in rejection to claim 6. Therefore, it has been analyzed and rejected based upon the rejection to claim 6.
Consider claim 23, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.

Consider claim 24, the subject matter recited in this claim has already been addressed in rejection to claim 9. Therefore, it has been analyzed and rejected based upon the rejection to claim 9.
Consider claim 25, the subject matter recited in this claim has already been addressed in rejection to claim 10. Therefore, it has been analyzed and rejected based upon the rejection to claim 10.
Consider claim 26, the subject matter recited in this claim has already been addressed in rejection to claim 11. Therefore, it has been analyzed and rejected based upon the rejection to claim 11.

11.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer and FACCIN and further in view of MILDH; Gunnar et al. (US 20190364495 A1), hereafter “MILDH.”
	Consider claim 2 in view of claim 1 above. Dwyer, as modified by FACCIN discloses all the limitations that this claim depends upon, does not particular refer to the following limitation taught by MILDH, in analogous art; carrying first indication information in the AS to instruct a Radio Access Network (RAN) base station to select a core network element according to at least one of requested network slice information or (GUTI) information (see par. 0051; [0051] In an embodiment, the RAN receives network slice(s)-related information from the UE to enable provisional early policies prior to the initial context setup procedure. Although it is important for the RAN to know as soon as possible which network slice(s) the UE is interested in, there may be constraints presented by access stratum RRC signaling and, in particular, early connection establishment messages (e.g., an RRC connection request message, message 3 in FIG. 12)…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dwyer, as modified by FACCIN and have it include the teachings of MILDH. The motivation would have been in order to better manage network resources (see par. 0051). 
Consider claim 17, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Allowable Subject Matter
12.	Claim(s) 7 and 22 (is/are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
13.	Applicant's arguments with respect to claims 1, 12, 16 and 27 have been considered but are moot in view of the new ground(s) of rejection. And in further view of detailed explanation of the rejections above.
Conclusion 
14.	Liang; Jing (US 20150382269 A1) at paragraph 74 discloses a processor is configured: to have an access stratum of the UE transmit a handover instruction message to a non -access stratum thereof so that the non -access stratum of the UE informs the network side upon receiving the handover instruction message to modify a routing table of the services requested by the UE being provided via the access to the non-3GPP network and to hand over the services from the non-3GPP network to the 3GPP network.
	de Jong, Gjalt Gerrit et al. (US 20040266435 A1) at paragraph 15 discloses multi-mode mobile communication device 10 is operable to handover communications from one access network to another. That is, when the multi-mode mobile communication device 10 moves within a zone or from one zone to an adjacent zone, the multi-mode mobile communication device 10 may change mode to access alternate networks.
15.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos Batista/
Primary Examiner - Art Unit 2642

May 2, 2022